                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF LOUISIANA
                                          SHREVEPORT DIVISION
IN RE:       LOUIS ELI, JR.                                                      CASE #: 19-10866
             DORIS H. ELI                                                        Chapter 13

                           OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

Now comes Todd S. Johns, the Standing Chapter 13 Trustee, who objects to the confirmation of the proposed plan of
the above debtor(s) in that:

    1)       Plan Section 3.2 provides for Trustee disbursement to SN Servicing Corporation for debt secured by
             Debtor's residence. The Trustee requests verification that the debt will mature before the end of the
             plan term.

WHEREFORE, Trustee submits that the Debtor be required to provide documentation and amend the plan pursuant
to the above stated objection or that confirmation be denied.


Dated July 29, 2019                                                  /s/Todd S. Johns
                                                                     Todd S. Johns
                                                                     Chapter 13 Trustee
                                                                     P.O. Box 1770
                                                                     Shreveport, La 71166
                                                                     Phone - (318)673-8244
                                                                     Fax - (318)673-8254

                                           CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on July 29, 2019 a true and correct copy of the foregoing Trustee's Objection has been
served on the debtor(s) at the address listed below, by placing of the same in the United States mail, postage
prepaid, and to debtor(s) attorney electronically, through CM/ECF.

LOUIS ELI, JR.                          JACKSON & MCPHERSON                      SN SERVICING CORPORATION
DORIS H. ELI                            ATTORNEYS                                323 5TH ST.
2731 HERSEY D. WILSON DRIVE             1010 COMMON ST STE 1800                  EUREKA, CA 95501
SHREVEPORT, LA 71107                    NEW ORLEANS, LA 70112-2401

THE PRENTICE HALL CORP
SYSTEM
501 LOUISIANA AVENUE
BATON ROUGE, LA 70802

                                                                     /s/Todd S. Johns




   19-10866 - #14 File 07/29/19 Enter 07/29/19 13:57:11 Main Document Pg 1 of 1
